Justice LOHR specially
concurring:
The majority “make[s] the rule to show cause absolute and order[s] that respondents continue to provide and maintain the courthouse in Mesa County and that the Sheriff provide security for the operation and protection of the courts.” Maj. op. at 789. Although the result obtained by the majority in the present case may also be supportable on another basis, I consider our decision in Romer v. Board of County Comm’rs of Weld County, 897 P.2d 779 (Colo.1995) controlling based upon the rationale adopted in that opinion. Therefore, I specially concur in the majority opinion in the present ease.